

EXHIBIT 10.2
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
BY AND BETWEEN
NEOMEDIA TECHNOLOGIES, INC.
AND
IAIN MCCREADY


This First Amendment to Employment Agreement (this “Amendment”) is made and
entered into between NeoMedia Technologies, Inc., a Delaware corporation (the
“Employer”), and Iain McCready (the “Employee”), effective as of January 1,
2010. The Employer and the Employee may be individually referred to as a “Party”
or collectively as the “Parties”.


RECITALS


WHEREAS, the Parties entered into that certain employment agreement, dated June
10, 2008 (the “Agreement”);


WHEREAS, Section 13 of the Agreement provides that the terms of the Agreement
may be modified as agreed to in writing as executed by the Parties; and


WHEREAS, the Parties desire to amend the Agreement pursuant to certain
resolutions adopted by the Company’s compensation committee on December 13, 2009
and November 28, 2008 and in connection with certain financing arrangements
entered into between the Company and certain third-parties.


NOW THEREFORE, in consideration of the premises and the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Party hereby agrees as
follows:


1.
Recitals. The recitals stated above are true and correct and incorporated
hereunto the body of this Amendment as if fully stated herein.

 
2.
Capitalized Terms.  Capitalized terms not defined in this Amendment shall have
the meaning given to them in the Agreement.

 
3.
Amendment of Section 1(b).  The Parties agree that Section 1(b) of the Agreement
shall be amended to read, in its entirety:

 
(b)           Subject to the terms and conditions herein, the initial term of
employment shall commence on May 29, 2008 (the “Effective Date”) and shall
terminate on May 29, 2012 unless earlier terminated as herein provided (the
“Initial Term”). In the event that either party desires to extend the Initial
Term for an additional period of time such party shall provide the other party
with written notice of such desire at least six (6) months prior to the
expiration of the Initial Term. Following such notice, the Initial Term may be
extended upon mutual agreement of the parties hereto. The Initial Term and any
extensions thereof shall be referred to as the “Employment Period”.
 
 
 

--------------------------------------------------------------------------------

 
 
4.
Amendment of Section 3(b). The Parties agree that Section 3(b) of the Agreement
shall be amended to read, in its entirety:

 
(b)           Incentive Bonus Compensation.  The Executive shall receive
incentive bonus compensation (the “Incentive Bonus”) for each year of this
Agreement as follows:
 
(i) First Year. For the period of June 10, 2008 until June 10, 2009, the
Executive shall be entitled to receive a bonus up to fifty percent (50%) of the
Base Compensation, based upon objectives, and delivered at such times, as
determined by the Board of Directors or the Compensation Committee thereof in
its sole discretion.  The Executive acknowledges that Twenty-Thousand British
Pounds Sterling (£20,000) of such bonus payment were delivered to the Executive
in August 2008, and Thirty-Thousand British Pounds Sterling (£30,000) of such
bonus payment were delivered to the Executive in December 2008.
 
(ii) Second Year. For the period of June 11, 2009 through June 10, 2010, the
Executive shall be entitled to receive a bonus up to fifty percent (50%) of the
Base Compensation, based upon objectives, and delivered at such times, as
determined by the Board of Directors or the Compensation Committee thereof in
its sole discretion
 
(iii) Third Year. For the period of June 11, 2010 through June 10, 2011, the
Executive shall be entitled to receive a bonus up to fifty percent (50%) of the
Base Compensation, based upon objectives, and delivered at such times, as
determined by the Board of Directors or the Compensation Committee thereof in
its sole discretion.
 
(iv) Fourth Year. For the period of June 11, 2011 through May 29, 2012, the
Executive shall be entitled to receive a bonus up to fifty percent (50%) of the
Base Compensation, based upon objectives, and delivered at such times, as
determined by the Board of Directors or the Compensation Committee thereof in
its sole discretion.
 
The Incentive Bonus shall be subject to applicable tax and payroll deductions
required by law. The Incentive Bonus shall be pro rated for any of the periods
listed above that are less than a full calendar year.
 
5.
Amendment to Section 3(c). The Parties agree that the first paragraph of Section
3(c) of the Agreement shall be amended to read, in its entirety:

 
(c)           Sale Bonus.  If (i) the Company has consummated a Sale Transaction
(as defined below) by May 29, 2012, (ii) the Sale Proceeds (as defined below)
are in excess of $45,000,000, (iii) the Executive remains actively employed with
the Company through the consummation of the Sale Transaction, (iv) the Executive
is otherwise in compliance with the terms of this Agreement as may be amended at
any time in the future, and (v) the Executive complies with, and uses
commercially reasonable efforts to take such actions as are necessary to cause
the Company to comply with, the terms and conditions of agreements entered into
by the Executive or the Company effecting or otherwise relating to the Sale
Transaction, the Executive will be eligible to receive a sale bonus in
connection with such Sale Transaction equal to the product of 0.025 and the Sale
Proceeds; provided, that for the purposes of such calculation the amount of Sale
Proceeds shall be deemed to not exceed $200,000,000 (the “Sale Bonus”). The Sale
Bonus shall be subject to any applicable tax and payroll deductions required by
law.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
6.
Amendment to Section 3(a).  The Parties agree that Section 3(a) of the Agreement
shall be amended to read, in its entirety:

 
(a)(i) Base Salary.  During the Employment Period, the Company shall pay to the
Executive an annual base salary (“Base Compensation”) of One Hundred Sixty
Thousand British Pounds Sterling (£160,000) payable through a payroll bureau
located in the United Kingdom of Great Britain and Northern Ireland in
accordance with the Company’s customary payroll periods or such other basis as
may be determined by the Board of Directors and subject to any applicable tax
and payroll deductions required by law.
 
(ii) Salary Reduction Period. Notwithstanding Section 3(a)(i) above, for the
period of April 1, 2009 though December 31, 2009 (the “Salary Reduction
Period”), the Base Compensation of the Executive shall be equal to One Hundred
Forty-Four Thousand British Pounds Sterling (£144,000), as pro rated for such
period. In connection with the reduction of the Executive’s salary during the
Salary Reduction Period, subject to the approval of the Company’s Stock Option
Committee, the Executive shall be entitled to receive Eight Hundred Eighty-Six
Thousand Two Hundred Sixty (886,260) shares of the Company’s common stock, par
value $0.01 per share (the “Common Stock”), at a per share exercise price of
$0.02 per share (the “Salary Reduction Option”). The Salary Reduction Option
shall vest with respect to 1/12th of the shares subject to such option on the
last day of each month commencing on May 29, 2009, pursuant to the terms of the
Company’s standard form of stock option agreement and the Company’s stock option
plan, subject to the Executive’s continued employment with the Company on such
dates, such that the Salary Reduction Option is vested and exercisable with
respect to one hundred percent (100%) of the shares subject to the Salary
Reduction Option as of April 29, 2010. Amendment to Section 3(d).  The Parties
agree that Section 3(d) of the Agreement shall be amended to read, in its
entirety:
 
Subject to the approval of the Stock Option Committee or the Company’s Board of
Directors, the Company shall issue to the Executive (i) an option to acquire
Sixteen Million Twenty-Five Thousand Six Hundred Forty-Three (16,025,643) shares
of Common Stock, at a per share exercise price to be determined prior to or upon
the date of the grant (the “First Option”), (ii) an option to acquire Sixteen
Million Twenty-Five Thousand Six Hundred Forty-Three (16,025,643) shares of
Common Stock at a per share exercise price to be determined prior to or upon the
date of the grant (the “Second Option”), and (iii) an option to acquire Eighteen
Million (18,000,000) shares of the Common Stock at a per share exercise price to
be determined prior to or upon the date of the grant (the “Third Option”, and
together with the First Option, Second Option, and Salary Reduction Option, the
“Options”). The First Option shall vest with respect to one hundred percent
(100%) of the shares subject to the First Option, eighteen months after the
Effective Date, subject to the Executive’s employment with the Company on such
date. The Second Option shall vest with respect to 1/15th of the shares subject
to the Second Option, each month following the Effective Date, subject to the
continued employment of the Executive with the Company on such dates, such that
the Second Option is vested and exercisable with respect to one hundred percent
(100%) of the shares subject to the Second Option, fifteen (15) months after the
Effective Date. The Third Option shall vest in equal monthly increments of Seven
Hundred Fifty Thousand (750,000) shares on the 29th day of each month commencing
on June 29, 2010, subject to the continued employment of the Executive with the
Company on such dates, such that the Third Option is vested and exercisable,
with respect to one hundred percent (100%) of the shares subject to the Third
Option, as of May 29, 2012. Notwithstanding the foregoing, upon the occurrence
of a Sale Transaction or Change in Control (as defined below) all unvested
Options immediately shall be vested and exercisable. Except as otherwise
expressly provided in this Agreement, all terms and conditions concerning the
granting and exercise of the Options awarded to the Executive hereunder, shall
be governed by the Company’s option plan, as such plan may be amended from time
to time. The Options shall be memorialized by stock option agreements between
the Company and the Executive.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
A “Change of Control”, as such term is used herein, is defined as, and has
occurred when: (i) any person (defined herein to mean any person within the
meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended, or
“13(d)”), other than the Company, or an employee benefit plan established by the
Company’s Board of Directors, acquires, directly or indirectly, the beneficial
ownership (determined under rule 13d-3 of 13(d)) of securities issued by the
Company having forty percent (40%) or more of the voting power of all the voting
securities issued by the Company in the election of directors at the meeting of
the holders of voting securities to be held for such purpose; or (ii) a majority
of the directors elected at any meeting of the holders of voting securities of
the Company are persons who were not nominated for such election by the
Company’s Board of Directors or a duly constituted committee of the Company’s
Board of Directors having authority in such matters; or (iii) the Company
mergers or consolidates with or transfers substantially all of its assets to
another person.
 
7.
Retroactive terms.  The Parties acknowledge that all terms of the amendments set
forth herein with respect to all forms of compensation owed by the Company to
the Executive prior to the date of this Amendment are accurately reflected as
set forth herein and that this Amendment contains the entire understanding of
the Parties with respect to the subject matter thereto.

 
8.
Counterparts.  This Amendment may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 
9.
Reaffirmation of Other Terms and Conditions.  Except as expressly modified or
contradicted by this Amendment, all other terms and conditions of the Agreement
and all exhibits and schedules thereto (if any) shall remain in full force and
effect, unmodified and unrevoked and the same are hereby reaffirmed and ratified
by the Parties as if fully set forth herein.

 
** SIGNATURE PAGE FOLLOWS **
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this First Amendment to Employment
Agreement to be executed on the date first written above.
 

EMPLOYER:     EMPLOYEE:             NEOMDIA TECHNOLOGIES, INC.                  
              By: 
/s/ Michael W. Zima
   
/s/ Iain A. McCready
  Name: 
Michael W. Zima
   
Iain A. McCready
  Its:
Chief Financial Officer
   
 
 

 
 
- 5 -

--------------------------------------------------------------------------------

 